Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/21 has been entered. Claims 2-13, 16-23 and 25-34 remain pending.

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Peter Hochberg on 9/9/21.
The claims have been amended as follows:
CANCEL CLAIM 14
CLAIM 2, LINE 1, DELETE “with a downlight”



CLAIM 4, LINE 1, DELETE “with a downlight”

CLAIM 5, REPLACE THE CLAIM BY : An LED light fixture  according to claim 4 wherein said nightlight assembly further comprises: a nightlight LED mounting structure disposed adjacent a ceiling when said ceiling LED light fixture is mounted to the ceiling; and said array of nightlight LEDs being mounted on said nightlight LED mounting structure for directing nightlight LED illumination in directions substantially parallel to the ceiling in response to sufficient electrical power being transmitted to said array of nightlight LEDs.

CLAIM 6, LINE 1, DELETE “with a downlight”

CLAIM 7, LINE 1, DELETE “with a downlight”

CLAIM 8, LINE 1, DELETE “with a downlight”

CLAIM 9, LINE 1, DELETE “with a downlight”

CLAIM 10, LINE 1, REPLACE “A LED light fixture” with “An LED light fixture” and in LINE 1 DELETE “with a downlight” 

CLAIM 11, LINE 1, DELETE “with a downlight”

CLAIM 12, LINE 1, DELETE “with a downlight”

CLAIM 13, LINE 1, DELETE “with a downlight”



   	REPLACE Claim 17 by  - - A downlight-with-nightlight-assembly according to claim 16, wherein said downlight-with-nightlight-assembly further includes  an LED downlight central section and said LED downlight central section includes a downlight peripheral portion, and wherein relatively wide open end of said truncated conical structure includes a periphery proximal to the exterior of downlight-with-nightlight-assembly, and wherein   said periphery is located at said peripheral portion of said LED downlight central section; wherein said LED downlight main light section is disposed in said LED downlight central section for emitting main light from said LED downlight central section; and wherein said LED nightlight illumination section is disposed in a selected one of being proximate to and being located in said LED downlight peripheral portion.- -

 	  REPLACE Claim 20 by  - - A downlight-with-nightlight-assembly according to claim 19 wherein said LED downlight-with-nightlight-assembly is mountable to a ceiling; and wherein said LED downlight main light central section emits main light illumination in at least one main light direction; and wherein said LED nightlight illumination section emits nightlight illumination.  - -

  REPLACE Claim 22 by  - -   A ceiling/wall main light fixture according to claim 31 wherein main light assembly  comprises: a base structure, said base structure having a rearward portion proximate a selected one of a ceiling and a wall when said fixture is mounted to a selected one of a ceiling and a wall, and wherein said base structure has a forward portion distal the selected one of a ceiling and a wall when said LED ceiling/wall main light with a nightlight is mounted to a selected one of a ceiling and a wall; a nightlight LED band located at a selected one of being located adjacent the rearward side of said base structure and adjacent said forward portion; an array of nightlight LEDs attached to said nightlight LED band; a main light printed circuit board located forwardly of said base structure; an array of main light LEDs mounted on said main light printed circuit board; and a diffuser located forward of said main light printed circuit board, said diffuser being operatively attached to said base structure and enclosing said main light printed circuit board for transmitting main light LED light emissions from said array of main light LEDs. - -

Replace Claim 28 by 
- An LED light fixture for being mounted to a ceiling, said LED light fixture having a rearward portion proximal a ceiling and a forward portion proximal a floor when said LED light fixture is mounted to the ceiling, said LED light fixture comprising: 
a base located on a vertical central axis and being upwardly located when said base is mounted to the ceiling; 
a downlight assembly comprising: 
a main light assembly for emitting main light illumination directed in a downward direction when said base is mounted to the ceiling, said main light assembly being operatively connected to said base and including: at least one LED for emitting main light illumination directed in a downward direction, and 

an outer annular portion for supporting said LED nightlight support assembly on an upper surface of the exterior of said outer annular portion for emitting nightlight illumination in a direction predominantly separate from the downward direction; and 
a nightlight transmitting cover between said night light assembly and the upper surface of the exterior of said outer annular portion with a downlight for transmitting illumination from said nightlight LED supporting band to the exterior of said LED light fixture.  - - 

Replace Claim 29 by 
-A downlight-with-nightlight assembly comprising: 
a housing including: 
a truncated conical structure comprising a relatively narrow closed rearward end and a relatively wide forward open end, said relatively wide forward open end including an annular section proximal the truncated conical structure; 
a main light assembly located rearwardly of said wide forward open end for generating main light from a position proximal the relatively narrow closed rearward end of said housing, the generated main light emanating through said relatively wide forward open end of said truncated conical structure in the downward direction; and 


Replace Claim 30 by 
-An electrically powered downlight and nightlight assembly for receiving electrical power from a power supply assembly, said electrically powered downlight and nightlight assembly comprising: 
a main light assembly including: 
a main light printed circuit board for receiving electric power from the power supply assembly and transmitting electric power; 
at least one main light LED operatively connected to said main light printed circuit board for receiving electrical power transmitted from said main light printed circuit board and emitting main light illumination; and 
at least one main light director for receiving and directing the received main light illumination from said at least one main light LED in the downward direction; and 
a nightlight assembly for emitting nightlight illumination, said nightlight 
illumination having subdued illumination as compared to said main light illumination, said nightlight assembly comprising:

an LED support assembly including an array of nightlight LEDs positioned along said LED supporting band;
 		an annular portion for supporting said LED support assembly on the exterior upper surface of the annular portion, said nightlight assembly emitting nightlight illumination in one or more directions predominantly separate from the downward direction; and
a nightlight transmitting cover located between said LED support assembly and the exterior upper surface of the annular portion for transmitting illumination from said nightlight LED supporting band in a direction predominantly separate from the downward direction.  - - 

Replace Claim 31 by 
-A ceiling/wall LED light fixture for being mounted on a selected one of a ceiling and a wall, said ceiling/wall LED light fixture comprising: 
a base proximal a selected one of a ceiling and a wall when said ceiling/wall LED light fixture is mounted on a selected one of a ceiling and a wall, said base having a rearward portion, said base including: 
an outer peripheral annular section proximal the exterior of said base and including an exterior upper surface; 
a main light assembly located forwardly with respect to the rearward portion of said base when said ceiling/wall light fixture is mounted on a selected one of a ceiling and a 
 	a nightlight assembly emitting nightlight illumination and comprising: 
a nightlight LED supporting band; 
an LED support assembly including an array of nightlight LEDs positioned along said LED supporting band, said LED support assembly emitting nightlight illumination in a direction predominantly separate from the main light direction; 
said nightlight illumination being subdued nightlight illumination as compared to the main light downward illumination; 
said nightlight assembly being disposed on the exterior upper surface of  the outer peripheral annular section; and 
a light transmitting cover located between said nightlight LED supporting band and the exterior upper surface of  the outer peripheral annular section, with said LED support assembly transmitting nightlight illumination from the exterior of the upper surface of the outer peripheral annular section. - -

Examiner’s reasons for allowance
Claims 2-13, 16-23 and 25-34 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 28, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 28, particularly comprising the limitations of “an outer annular portion for supporting said LED nightlight support assembly on an upper surface of the exterior of said outer annular portion for emitting 
a nightlight transmitting cover between said night light assembly and the upper surface of the exterior of said outer annular portion with a downlight for transmitting illumination from said nightlight LED supporting band to the exterior of said LED light fixture”.  

Regarding claim 29, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 29, particularly comprising the limitations of “a nightlight assembly located on the upper exterior surface of the annular section, said nightlight assembly including a nightlight LED supporting band, an LED support assembly including an array of nightlight LEDs positioned along said nightlight LED supporting band, a nightlight transmitting cover located between said nightlight LED supporting band and the upper exterior surface of the annular section, said nightlight assembly emitting nightlight illumination transmitted through said nightlight transmitting cover in a direction predominantly separate from the downward direction”.  
 
Regarding claim 30, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 30, particularly comprising the limitations of “an annular portion for supporting said LED support assembly on the exterior upper surface of the annular portion, said nightlight assembly emitting nightlight illumination in one or more directions predominantly separate from the downward direction; and

  
Regarding claim 31, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 31, particularly comprising the limitations of “said nightlight assembly being disposed on the exterior upper surface of  the outer peripheral annular section; and 
a light transmitting cover located between said nightlight LED supporting band and the exterior upper surface of  the outer peripheral annular section, with said LED support assembly transmitting nightlight illumination from the exterior of the upper surface of the outer peripheral annular section”.  
 Claims 2-13, 16-23, 25-27 and 32-34 are allowable because of their dependency status from claims 28-31. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                            
 Contact Information

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875